07/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0146


                                        DA 22-0146
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                            ORDER

TYLER FREDERICK ERICKSON,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on July 6, 2022, this Court has determined that the brief does not
comply with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 2(4) requires the caption of an appeal to “list the parties in the same
order as the caption used in the district court, with the addition of the designations
‘appellant’ and ‘appellee’ as appropriate.” The Appellant’s opening brief has changed
the caption from that used in the district court.
       M. R. App. P. 12(1)(d) requires a “statement of the facts relevant to the issues
presented for review, with references to the pages or the parts of the record at which
material facts appear[.]” The statement of facts section in the Appellant’s brief contains
one citation, following the last sentence, stating only “See Trial Transcript.” This is not a
sufficient citation to the record.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                          July 7 2022